COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dkt. No. i? Meow fd 2D
USAO No. _2.0# g (OOFOR

 

A come

The Government respectfully requests the Court to dismiss without prejudice the
Proceedings in

Removal

 

 

 

ppg Genesis. WV if; spA7
The oe 40 Affidavit was filed on _/ ah oO af 2AG Ay

 

United States v. _£

U.S. Marshals please withdraw warrant. L TF
Assistant Unirep STATES ATTORNEY

 

Doweeble 4. Kooble

 
 

 

 

(Print name)
SO ORDERED:
Af. “
UNITED STATES MAGISTRATE JUDGE Dat TY,

 

Distribution: White + Court Yellow + U.S, Marshals Green ~> Pretrial Services Pink ~ AUSA Copy -

 
